 USDC IN/ND case 2:19-cv-00138-JVB-JPK document 1 filed 04/10/19 page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ANDREA TAYLOR and                    )
M.C. b/n/f ANDREA TAYLOR,            )
             Plaintiffs,             )
                                     )
VS.                                  )              CASE NO. 19-138
                                     )
VAN’S DELIVERY SERVICE, INC; and )
MICHAEL WILKINS; Individually and as )
Agent/Employee of VAN’S DELIVERY     )
SERVICE, INC,                        )
            Defendants.              )

                                    NOTICE OF REMOVAL

       To:     The Honorable Judges of the United States District Court for the Northern
               District of Indiana, Hammond Division

       Comes now defendant, Van’s Delivery Service, Inc., by counsel, and pursuant to 28 U.S.C.

§1441, et seq., removes this action from the Superior Court of Lake County, Indiana to the United

States District Court for the Northern District of Indiana, Hammond Division, and in support of

the same, states to the Court as follows:

       1.      Van’s Delivery Service, Inc. is the first named defendant in a lawsuit captioned

Andrea Taylor and [M.C.] b/n/f Andrea Taylor, Plaintiffs vs. Van’s Delivery Service, Inc.; and

Michael Wilkins, Individually and as Agent/Employee of Van’s Delivery Service, Inc., Defendants

which was filed in the Lake Superior Court, Room No. One, sitting at Hammond, Indiana on or

about December 18, 2018.

       2.      The only process, pleadings and orders served upon this defendant was a copy of

the Complaint, Summonses, Alias Summonses, and the First Amended Complaint. A copy of

these documents and other matters including the docket sheet are attached hereto and marked as

Exhibit A.
 USDC IN/ND case 2:19-cv-00138-JVB-JPK document 1 filed 04/10/19 page 2 of 4


       3.      Defendant, Van’s Delivery Service, Inc. was served with a Summons and

Complaint on March 11, 2019.

       4.      Defendant, Van’s Delivery Service, Inc. is a corporation incorporated under the

laws of the State of Michigan and has its principal place of business in Grand Rapids, Michigan.

Pursuant to 28 U.S.C. §1332(c)(1), Van’s Delivery Service, Inc. is deemed to be a citizen of the

State of Michigan. Van’s Delivery Service, Inc. is not a citizen of the State of Indiana wherein

this suit was brought.

       5.      Defendant, Michael Wilkins, individually and as agent/employee of Van’s Delivery

Service, Inc., was at the time of the loss and is currently a citizen of the State of Michigan. During

all relevant times from the date of loss to the present date, Michael Wilkins has not been a citizen

of the State of Indiana wherein this suit was brought. According to the docket sheet, Mr. Wilkins

has not yet been properly served.

       6.      During all relevant times from the date of loss to the present date, plaintiffs, Andrea

Taylor and M.C. b/n/f Andrea Taylor are residents and citizens of the State of Illinois. M.C., a

minor, is the son of Andrea Taylor. As a result, there is complete diversity of citizenship of this

action between the plaintiffs and defendants within the meaning of 28 U.S.C. §1332.

       7.      Van’s Delivery Service, Inc., in good faith, believes and asserts that the amount in

controversy in this action, exclusive of interests and costs, exceeds the sum or value of Seventy-

Five Thousand and No Dollars ($75,000.00). See Affidavit of Counsel attached hereto and marked

as Exhibit “B”.

       8.      This action is removed to this Court by defendant, Van’s Delivery Service, Inc.,

pursuant to 28 U.S.C. §1441, because this Court has original jurisdiction of this action under 28

U.S.C. §1332; this Notice of Removal is filed within thirty (30) days of receipt of the Summons



                                                  2
 USDC IN/ND case 2:19-cv-00138-JVB-JPK document 1 filed 04/10/19 page 3 of 4


and Complaint in this action; and this action was commenced within this Court’s district and

division.

       9.      A Notice of Filing of this Notice of Removal, together with a copy of this Notice

of Removal, is being filed with the Lake Superior Court, Room No. One, sitting in Hammond,

Indiana. Said Notice of Filing and a copy of this Notice of Removal will also be served upon the

plaintiffs and the co-defendant.

       WHEREFORE, defendant, Van’s Delivery Service, Inc., removes the aforesaid action

from the Lake Superior Court, Room No. One, sitting at Hammond, Indiana to the United States

District Court for the Northern District of Indiana, Hammond Division.

       Dated: April 10, 2019.

                                                   Respectfully submitted,

                                                   MOORE & PORTELLI
                                                   Attorney for Defendant, Van’s Delivery
                                                   Service, Inc.


                                                   By: /s/ James M. Portelli
                                                          James M. Portelli, Atty. #17503-53
                                                          1449 East 84th Place
                                                          Merrillville, IN 46410
                                                          Ph: 219/750-9540
                                                          jportelli@mooreandportelli.com




                                               3
 USDC IN/ND case 2:19-cv-00138-JVB-JPK document 1 filed 04/10/19 page 4 of 4


                               CERTIFICATE OF SERVICE

        Service of the foregoing was made by placing a copy of the same into the United States
Mail, this 10th day of April, 2019 addressed to the following:

       Michael Massucci
       KELLY LAW OFFICES, LLC                            Michael Wilkins
       5521 West Lincoln Highway                         15790 North Baltimore Road
       Suite 101                                         Bruce Crossing, MI 49912
       Crown Point, IN 46307


                                            /s/ James M. Portelli
                                           James M. Portelli, #17503-53
MOORE & PORTELLI
1449 East 84th Place
Merrillville, IN 46410
(219) 750-9540




                                              4
